382 U.S. 20 (1965)
PRICE, DBA HOWARD PRICE & CO.
v.
STATE ROAD COMMISSION OF WEST VIRGINIA ET AL.
No. 144.
Supreme Court of United States.
Decided October 11, 1965.
APPEAL FROM THE CIRCUIT COURT OF KANAWHA COUNTY, WEST VIRGINIA.
Carney M. Layne and Charles W. Yeager for appellant.
C. Donald Robertson, Attorney General of West Virginia, and Philip J. Graziani and C. Robert Sarver, Assistant Attorneys General, for appellees.
PER CURIAM.
The motion to dismiss is granted and the appeal is dismissed in light of the representations of the Attorney General of West Virginia that there is open to the appellant an effective state procedure of which he has not availed himself.